PER CURIAM.
Motion for appeal from a judgment of the Taylor Circuit Court, Honorable Philip Bertram, Judge, convicting Redford Sanders of unlawfully possessing alcoholic beverages for the purpose of sale in local option territory and fixing his punishment at a fine of $100 and confinement in the county jail for 60 days pursuant to KRS' 242.990.
The record reflects that defendant entered a plea of guilty and waived a trial by jury with advice of counsel. The contention of the defendant that his legal rights were prejudiced by the court inflicting greater punishment than the minimum fixed by law is without merit. King v. Commonwealth, Ky., 283 S.W.2d 707; Parsley v. Commonwealth, Ky., 272 S.W.2d 326.
The motion for an appeal is overruled and the judgment stands affirmed.